UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x Annual report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the fiscal year ended: December 31, 2011 or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 001-35221 STATE INVESTORS BANCORP, INC. (Exact name of Registrant as specified in its charter) Louisiana 27-5301129 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification Number) 1041 Veterans Boulevard, Metairie, Louisiana (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (504) 832-9400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock (par value $.01 per share) Nasdaq Stock Market, LLC Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. YES oNOx Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. YES oNOx Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months and (2) has been subject to such filing requirements for the past 90 days. YES xNOo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES xNOo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of the Registrant’s knowledge in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YES oNOx The aggregate market value of the 2.4 million shares of the Registrant’s common stock held by non-affiliates, based upon the closing price of $11.85 for the common stock on July 7, 2011, the first trading day following our initial public offering was approximately $27.9 million. Shares of common stock held by the registrant’s executive officers, directors and certain benefit plans have been excluded since such persons may be deemed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. Number of shares of common stock outstanding as of March 26, 2012: 2,909,500 DOCUMENTS INCORPORATED BY REFERENCE Portions of the definitive Proxy Statement for the 2012 Annual Meeting of Shareholders are incorporated by reference into Part III, Items 10-14 of this Form 10-K. STATE INVESTORS BANCORP, INC. 2-K TABLE OF CONTENTS Page PART I Item 1. Business 2 Item 1A. Risk Factors 26 Item 1B. Unresolved Staff Comments 26 Item 2. Properties 26 Item 3. Legal Proceedings 26 Item 4. Mine Safety Disclosures 26 PART II Item 5. Market for the Registrant’s Common Equity, Related Stockholder Matters andIssuer Purchases of Equity Securities 27 Item 6. Selected Financial Data 28 Item 7. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 29 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 39 Item 8. Financial Statements and Supplementary Data 39 Item 9. Changes in and Disagreements with Accountants on Accounting and FinancialDisclosure 73 Item 9A. Controls and Procedures 73 Item 9B. Other Information 73 PART III Item 10. Directors, Executive Officers and Corporate Governance 74 Item 11. Executive Compensation 74 Item 12. Security Ownership of Certain Beneficial Owners and Management and RelatedStockholder Matters 74 Item 13. Certain Relationships and Related Transactions, and Director Independence 74 Item 14. Principal Accounting Fees and Services 74 PART IV Item 15. Exhibits and Financial Statement Schedules 74 SIGNATURES 76 Forward-Looking Statements This Annual Report on Form 10-K contains certain forward looking statements (as defined in the Securities Exchange Act of 1934 and the regulations thereunder). Forward looking statements are not historical facts but instead represent only the beliefs, expectations or opinions of State Investors Bancorp, Inc. and its management regarding future events, many of which, by their nature, are inherently uncertain. Forward looking statements may be identified by the use of such words as: “believe”, “expect”, “anticipate”, “intend”, “plan”, “estimate”, or words of similar meaning, or future or conditional terms such as “will”, “would”, “should”, “could”, “may”, “likely”, “probably”, or “possibly.” Forward looking statements include, but are not limited to, financial projections and estimates and their underlying assumptions; statements regarding plans, objectives and expectations with respect to future operations, products and services; and statements regarding future performance. Such statements are subject to certain risks, uncertainties and assumption, many of which are difficult to predict and generally are beyond the control of State Investors Bancorp, Inc. and its management, that could cause actual results to differ materially from those expressed in, or implied or projected by, forward looking statements. The following factors, among others, could cause actual results to differ materially from the anticipated results or other expectations expressed in the forward looking statements: Economic and competitive conditions which could affect the volume of loan originations, deposit flows and real estate values; The levels of non-interest income and expense and the amount of loan losses; Competitive pressure among depository institutions increasing significantly; Changes in the interest rate environment causing reduced interest margins; General economic conditions, either nationally or in the markets in which State Investors Bancorp, Inc. is or will be doing business, being less favorable than expected; Political and social unrest, including acts of war or terrorism; or Legislation or changes in regulatory requirements adversely affecting the business in which State Investors Bancorp, Inc. will be engaged. State Investors Bancorp, Inc. undertakes no obligation to update these forward looking statements to reflect events or circumstances that occur after the date on which such statements were made. 1 PART I As used in this report, unless the context otherwise requires, the terms “we,” “our,” “us,” “State Investors Bancorp,” or the “Company” refer to State Investors Bancorp, Inc., a Louisiana corporation, and the term the “Bank” refers to State-Investors Bank, a federally chartered savings bank and wholly owned subsidiary of the Company. In addition, unless the context otherwise requires, references to the operations of the Company include the operations of the Bank. Item 1. Business. General. State Investors Bancorp was organized by State-Investors Bank in February 2011 to facilitate the conversion of the Bank from the mutual to the stock form of ownership. Financial statements prior to the conversion, which was completed on July 6, 2011, are the financial statements of the Bank. A total of 2,909,500 shares of common stock of the Company were sold at $10.00 per share in the subscription offering to eligible depositors and borrowers of the Bank through which the Company received proceeds of approximately $27.9 million, net of offering expenses. The Company is a savings and loan holding company regulated by the Board of Governors of the Federal Reserve System. Upon completion of the conversion and the offering, all of State-Investors Bank’s stock is owned by State Investors Bancorp. The Company contributed approximately 50% of the net proceeds to the Bank. All remaining proceeds were retained by State Investors Bancorp for future capital needs. State-Investors Bank is a federally chartered savings bank located in Metairie, Louisiana, which is in Jefferson Parish. State-Investors Bank’s business consists primarily of attracting deposits from the general public and using those funds to originate residential and commercial loans in Jefferson, Orleans and St. Tammany Parishes within the seven parish New Orleans-Metairie-Kenner Metropolitan Statistical Area. Market Area and Competition State-Investors Bank conducts its operations through its main office in Metairie, Louisiana located in Jefferson Parish, one additional branch office in Jefferson Parish, one branch office located in New Orleans, Louisiana, which is in Orleans Parish and one branch office located in Mandeville, Louisiana, which is in St. Tammany Parish. Jefferson and St. Tammany Parishes are suburbs of New Orleans and Orleans Parish consists solely of the city of New Orleans. Our business is dependent on the local economy in southeastern, Louisiana which includes the petrochemical industry, port activity along the Mississippi River, healthcare and tourism. Service jobs, primarily consisting of jobs in healthcare and tourism, represent the largest employment sector in Jefferson, St. Tammany and Orleans Parishes. Employment in government and the wholesale/retail trade sector historically have been the second and third largest employment sectors in our market area. We face significant competition in originating loans and attracting deposits. This competition stems primarily from commercial banks, other savings banks and savings associations and mortgage-banking companies. Within our market area, more than 50 other banks, savings institutions and credit unions are operating. Many of the financial service providers operating in our market area are significantly larger, and have greater financial resources than us. We face additional competition for deposits from short-term money market funds and other corporate and government securities funds, mutual funds and from other non-depository financial institutions such as brokerage firms and insurance companies. Lending Activities General. At December 31, 2011, the Company’s net loan portfolio amounted to $175.1 million, representing approximately 70.2% of its total assets at that date. The principal lending activity of State Investors Bancorp is the origination of one- to four-family residential loans and, to a lesser extent, commercial real estate loans. At December 31, 2011, one- to four-family residential loans amounted to $125.2 million, or 70.8% of its total loan portfolio. At December 31, 2011, commercial real estate loans amounted to $34.4 million, or 19.5% of the total loan portfolio. Multi-family residential loans totaled $4.8 million, or 2.7% of the total loan portfolio. Home equity lines of credit totaled $4.5 million or 2.6% of total loans. Residential construction and land loans totaled $2.9 million and $3.4 million, or 1.6% and 1.9%, respectively, of the total loan portfolio at December 31, 2011. Consumer non-real estate loans totaled $1.6 million, or 0.9% of the total loan portfolio at December 31, 2011. 2 The types of loans that State Investors Bancorp may originate or purchase are subject to federal and state laws and regulations. Interest rates charged on loans are affected principally by the demand for such loans, the supply of money available for lending purposes and the rates offered by our competitors. These factors are, in turn, affected by general and economic conditions, the monetary policy of the federal government, including the Federal Reserve Board, legislative and tax policies, and governmental budgetary matters. As a federally chartered savings bank, State-Investors Bank is subject to a regulatory loans to one borrower limit. As of December 31, 2011, State-Investors Bank’s loans to one borrower limit was $7.2 million. At December 31, 2011, the five largest loans or groups of loans to one borrower, including related entities, aggregated $2.3 million, $1.3 million, $1.3 million, $1.3 million and $1.3 million. Four of our five largest loans or groups of loans were performing in accordance with their terms at December 31, 2011. Loan Portfolio Composition. The following table shows the composition of our loan portfolio by type of loan at the dates indicated. December 31, Amount % Amount % Amount % Amount % Amount % (Dollars in thousands) Real estate loans: One- to four-family residential $ % $ % $ % $ % $ % Commercial real estate Multi-family residential Land Residential construction 89 Total real estate loans % Other loans: Home equity lines of credit Consumer non-real estate loans Commercial business loans 6 * 11 * 8 * 5 * Total other loans % Total loans $ % $ % $ % $ % $ % Less: Deferred loan fees 70 26 27 6 2 Allowance for loan losses Net loans $ * Not meaningful Origination and Purchase of Loans. Our lending activities are subject to the written underwriting standards and loan origination procedures established by the board of directors and management. Loan originations are obtained through a variety of sources, primarily existing customers as well as new customers obtained from referrals and local advertising and promotional efforts. Written loan applications are taken by a loan officer who also supervises the procurement of credit reports, appraisals and other documentation involved with a loan. In accordance with its lending policy and loan underwriting standards, State-Investors Bank obtains independent outside appraisals on its loans or broker valuations for small loans, under $250,000, or loans with low loan-to-value ratios. It is our practice to conduct an on-site visual inspection of real property collateral for all loans, including out-of-state properties, which are few in number. Borrowers must also obtain flood insurance policies when the property is in a flood hazard area. All loans considered for purchase are subject to the same underwriting standards as for loans we originate. 3 Our loan approval process is intended to assess the borrower’s ability to repay the loan, the viability of the loan and the value of the property that will secure the loan. Loans between $200,000 to $500,000 are approved by one outside director who is a member of our loan committee. The Board members of State-Investors Bank who serve on the loan committee are Messrs. Maslansky, Oustalet, and Albert, who is chair. All loans in excess of $500,000 are approved by the full loan committee and in excess of $1.0 million by the full Board of Directors. Mr. Carriere, our underwriter, is a non-voting member of the loan committee. From time to time, we will purchase whole loans and loan participations secured by properties within and outside of our primary market area. Historically, the loan participations have been secured by one- to four-family residential properties and commercial properties. In these circumstances, we follow our customary loan underwriting and approval policies. Our participation interest in single-family residential loans is typically 90%. We have sufficient capital to take advantage of these opportunities to purchase loan participations, as well as strong relationships with other community banks in our primary market area that may desire to sell participations, and we intend to continue our purchases of participations in the future. At December 31, 2011, our loan participations totaled $35.7 million, or 20.2% of our loan portfolio, $10.0 million, or 5.7% of our loan portfolio, of which were outside our primary market area. The loan participations at December 31, 2011, included $23.6 million in commercial real estate and $12.1 million in residential real estate. The average participation interest outside our market area was $227,000 as of December 31, 2011. We have not sold participations in loans to other banks. Loan Originations. The following table shows our total loans originated, purchased and repaid during the periods indicated. We did not sell any loans during the periods indicated. Year Ended December 31, (In thousands) Loan originations: One- to four-family residential $ $ $ Commercial real estate Multi-family residential Land Residential construction Home equity lines of credit Consumer non-real estate loans Commercial business loans 7 Total loan originations Loans purchased Loan principal repayments ) ) ) Decrease due to other items, net(1) Net increase (decrease) in net loans $ ) $ ) $ Other items consist of loans in process, deferred fees, the allowance for loan losses and the transfer of loans to real estate owned. Although federal laws and regulations permit savings banks to originate and purchase loans secured by real estate located throughout the United States, State-Investors Bank concentrates its portfolio lending activity in its primary market area in Jefferson, Orleans and St. Tammany Parishes and, to a lesser extent, St. Charles Parish, Louisiana. We also purchase residential real estate loans from time to time outside of our market area. 4 Contractual Terms to Final Maturities. The following table shows the scheduled contractual maturities of our loans as of December 31, 2011, before giving effect to net items, including the allowance for loan losses. Demand loans, loans having no stated schedule of repayments and no stated maturity, and overdrafts are reported as due in one year or less. The amounts shown below do not take into account loan prepayments. One- to Four- Family Residential Commercial Real Estate Multi- family Residential Land Residential Construction Home Equity Lines of Credit Consumer Non-Real Estate Loans Commercial Business Loans Total (In thousands) Amounts due after
